Fourth Court of Appeals
                               San Antonio, Texas
                                      July 1, 2019

                                  No. 04-19-00349-CV

                       IN THE INTEREST OF A.L.R., A CHILD,
                                    Appellant

                 From the County Court at Law, Val Verde County, Texas
                               Trial Court No. 3688CCL
                     Honorable Sergio J. Gonzalez, Judge Presiding


                                    ORDER
       Appellant’s motion for an extension of time to file his brief is GRANTED IN PART.
Appellant’s brief is due on or before July 10, 2019.



                                               _________________________________
                                               Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2019.



                                               ___________________________________
                                               Keith E. Hottle,
                                               Clerk of Court